                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                      (at London)

 UNITED STATES OF AMERICA,                         )
                                                   )
         Plaintiff,                                )    Criminal Action No. 6:18-CR-059-S-CHB-1

 v.                                                )
                                                   )         ORDER ADOPTING
 DWAYNE DAVONTE CANADA,                            )       RECOMMENDATION OF
                                                   )    ACCEPTANCE OF GUILTY PLEA
         Defendant.                                )
                                                   )

                                      *** *** *** ***
       This matter is before the Court on the Recommendation of Acceptance of Guilty Plea

filed by United States Magistrate Judge Hanly A. Ingram [R. 59]. At this hearing Defendant

Canada, by counsel, filed a consent to plead before the United States Magistrate Judge [R. 60]

and advised the Court of his desire to enter a plea of guilty to Count 1 of the Indictment pursuant

to a Fed. R. Crim. P. 11(c) plea agreement. See [R. 61] Magistrate Judge Ingram found that the

Defendant pled guilty in a knowing, voluntary, and intelligent fashion. [R. 59 at p. 2] He

recommended that the Court accept Defendant Canada’s guilty plea and adjudge him guilty of

Count 1 of the Superseding Indictment. Id.

       The Recommendation instructed the parties to file any specific written objections within

three (3) days, or else waive the right to further review. See id. at p. 3. Neither party has

objected to Magistrate Judge Ingram’s recommendation, and the time to do so has now passed.

       Upon review, the Court is satisfied that Defendant Dwayne Davonte Canada knowingly

and competently pled guilty to Count 1 of the Superseding Indictment and that an adequate

factual basis supports the plea as to each essential element of the offenses charged. Accordingly,


                                                 -1-
and the Court being otherwise sufficiently advised,

       IT IS HEREBY ORDERED as follows:

       1.      Judge Ingram’s Recommendation of Acceptance of Guilty Plea [R. 59] is

ADOPTED as and for the Opinion of this Court;

       2.      Defendant Dwayne Davonte Canada is ADJUDGED guilty of Count 1 of the

Superseding Indictment;

       3.      The Defendant’s Jury Trial and all other pre-trial proceedings are hereby

CANCELLED and STRICKEN from the Court’s docket; and

       4.      A Sentencing Order shall be entered promptly.

       This the 9th day of July, 2019.




                                              -2-
